jamerejacksoncandidat_image1.jpg [jamerejacksoncandidat_image1.jpg]




August 13, 2018




Mr. Jamere Jackson


Dear Jamere:
I am very pleased to confirm our offer of employment with The Hertz Corporation
(the “Company” or “Hertz”) in the position of Executive Vice President and Chief
Financial Officer. This position will report directly to Kathryn Marinello,
President and Chief Executive Officer and will be based out of the Estero, FL
headquarters. Your start date is September 15, 2018.


Your base salary will be $29,807.70 paid on a bi-weekly basis, which equates to
an annualized salary of $775,000. This offer is contingent upon verification of
your education, previous employment, satisfactory references, passing the drug
test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal immigration employment law requirements, and agreement
to enter into and signing an Employee Confidentiality & Non-Competition
Agreement.


You will be eligible to participate in the Hertz Incentive Plan which provides
for a target award in 2018 of 110% of your base salary. For 2018 your target
award will be prorated for actual days employed. Actual payout is contingent
upon the Company’s performance and your individual performance. Details of this
plan will be provided to you upon commencement of your employment, and
determination of actual payout is subject to the terms of the plan. Hertz
retains the right and sole discretion to amend, modify or rescind such plan at
any time and for any reason.


In connection with your employment, you will receive: 1) a one-time, sign-on
bonus cash award of $704,000 payable within 30 days of employment (2) $250,000
cash award payable in March 2019; (3) time-vesting restricted stock unit (RSU)
grant in the face amount of $1,128,000 which will vest one-third per year on the
anniversary of the grant date assuming continued employment; and (4) performance
stock unit (PSU) grant in the face amount of $1,500,000 which will vest on the
third anniversary of the grant date assuming continued employment and subject to
attainment of applicable company performance metrics. The equity grants will be
subject to the terms and conditions of the applicable award agreements and the
Hertz 2016 Omnibus Incentive Plan and will be granted to you on the first
business day of the quarter following or coincident with your start date based
on the closing stock price of the day prior to the grant date.


Should you voluntarily terminate your employment or be terminated for cause by
Hertz within twelve months of your employment start date, you will be required
upon such termination to pay back 100% of the cash award payments described in
the prior paragraph to Hertz (and forfeit any right to such cash award payments
not yet paid). Should you voluntarily terminate your employment or be terminated
for cause by Hertz between twelve and twenty-four months of your employment
start date, you will be required upon such termination to pay back 50% of these
cash award payments to Hertz.




The Hertz Corporation | 8501 Williams Road | Estero, FL 33928

--------------------------------------------------------------------------------

Jamere Jackson
Page 2 of 5




You will be eligible for annual equity awards beginning in 2019 and beyond at a
target amount of $2,000,000. Generally, equity grants for all key executives and
key employees are subject to approval by the Compensation Committee of the Hertz
Board of Directors and are subject to its sole and exclusive discretion. Awards
generally are based upon, or denominated as, a dollar value and may be all or
partially granted in the form of Restricted Stock Units, Performance-based
Restricted Stock Units, and stock options (or such other equity awards), as
determined in the Committee’s sole and exclusive discretion. Grants are made in
accordance with the Company’s Equity Grant Policy. Materials and details
regarding this plan will be sent to you under separate cover, once employment is
commenced.


You will be eligible for a company-provided vehicle for your personal and
professional use. The service vehicle policy will be reviewed with you and
guidelines for choosing your vehicle will be provided upon commencement of your
employment. Under the current policy, you will be eligible for a replacement
vehicle every three years or 36,000 miles, whichever comes first. Hertz retains
the right and sole discretion to amend, modify or rescind such policy at any
time and for any reason.


You will be eligible for four weeks’ vacation per the terms and conditions of
The Hertz Corporation vacation policy.


You are eligible for relocation assistance according to the terms and conditions
of Hertz’s Employee Relocation Policy. The Company will provide reimbursement
for expenses related to the sale and purchase of your primary home, temporary
housing for up to eight (8) weeks in addition to movement of your household
goods through a vendor selected by the Company. All relocation expenses are
expected to be reasonable and customary for the area and are subject to
pre-approval by the Company. This assistance will be available for twelve (12)
months following the initiation of your relocation. Please note that if you
voluntarily leave the employment of Hertz following the commencement of your
position, you will be required to reimburse the Company for 100% of the amount
of the expenditures regarding your relocation if you leave in the first year and
50% if you leave in the second year. The terms and conditions of the relocation
agreement, including but not limited to any repayment obligations, will be
provided for in a separate relocation agreement upon acceptance and initiation
of the relocation. Execution of this agreement will be required prior to
receiving any relocation reimbursement. In order to be eligible for relocation
benefits you must use a real estate agent that is affiliated with our relocation
vendor.


Hertz provides you the opportunity to participate in a comprehensive employee
benefits program. This benefits program currently offers you numerous coverage
options for:
•
Medical
•
Accidental Death and Dismemberment
•
Dental
•
Long Term Disability
•
Vision
•
Dependent Care Flexible Spending Account
•
Life Insurance
•
Health Care Flexible Spending Account
•
Dependent Life Insurance
 
 

        
You choose when you want coverage to begin:


•
Standard benefits coverage begins the first day of the month following sixty
(60) consecutive days of employment.







--------------------------------------------------------------------------------

Jamere Jackson
Page 3 of 5




•
Day One Coverage begins on day one – your date of hire. If you choose to elect
Day One Coverage, you can enroll in medical, dental, and vision coverage and
you’ll pay 100% of the premiums until the Hertz premium subsidy starts on the
first day of the month following 60 days of employment.



In a few weeks, you’ll receive a New Hire Guide at your home address. The guide
will give you more information about Hertz benefits, including detailed
information about when your benefits will begin (Standard vs. Day One Coverage)
and how to enroll.


You will also be eligible for reimbursement up to $4,000 annually for Financial
Planning Services with the provider of your choice.


Additionally, you’re eligible to contribute to the Hertz Income Savings Plan
(401k Plan) on the first day of the month following 60 days of employment. In
accordance with the current terms of the 401k Plan, Hertz matches your
contributions (both before-tax and Roth after-tax contributions) dollar for
dollar on the first 3% of your Eligible Compensation you contribute and 50 cents
on the dollar for the next 2% of your Eligible Compensation you contribute. The
Company match starts when you’re eligible to contribute to the 401(k) Plan, and
you’re always 100% vested in the contributions you or the Company make to the
401k Plan, and any related investment earnings. Contributions and benefits under
the 401k Plan are determined in accordance with the terms of the 401k Plan, and
Hertz retains the right and sole discretion to amend, modify or rescind the 401k
Plan at any time and for any reason.


It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned the enclosed Employee Confidentiality &
Non-Solicitation Agreement. Please review this document carefully and obtain
independent legal advice if you wish.


It is also a fundamental term and condition of your employment that:


(i) You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have from any third
party, including but not limited to any current or former employer.


(ii) You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer.


(iii) You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.
   
(iv) During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).




--------------------------------------------------------------------------------

Jamere Jackson
Page 4 of 5






(v) You will not disclose at any time (except for business purposes on behalf of
the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company’s policies and procedures.


(vi) You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company, and will
be returned to the Company upon the end of your employment with the Company.


(vii) You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determines that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.


(viii) You agree that any disputes over the above terms shall be governed by
Florida law, shall be resolved in a Florida Court or in a federal Court located
in Florida, and that the terms of this Agreement may be enforced by the Company
or its successors or assigns.


The foregoing terms and conditions and representations and warranties will
survive and will continue in full force and effect following the commencement of
your employment with the Company. Should you at any time be in breach of the
foregoing terms and conditions or should the foregoing representations and
warranties be inaccurate or false, it will result in your immediate termination
from the Company, and if the breach is because the amounts you certified that
you forfeited with your current employer are incorrect, you will be required to
repay Hertz any amount you receive based on such incorrect certification. In
addition, you agree that you will indemnify and hold harmless the Company and
its directors, officers, employees and agents from any and all claims and
demands incurred by any of them directly or indirectly arising from any breach
of the foregoing terms or conditions or any inaccuracy or misrepresentation of
the foregoing representations and warranties.


In the event your position with Hertz is eliminated or your employment is
terminated for any reason other than for cause and other than your voluntary
resignation, you will be paid severance in accordance with the Hertz Senior
Executive Severance Plan which provides for a severance payment equal to 18
months of your salary and bonus. Subject to its terms, Hertz retains the right
and sole discretion to amend, modify or rescind such plan at any time and for
any reason.


Payment of any such severance shall be contingent upon the execution of a
General Release, including non-competition and non-disclosure provisions, in a
form prescribed by Hertz.


All payments and benefits described in this letter shall be subject to
applicable tax withholdings and other standard payroll deductions.


Per Hertz’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Hertz is at will, and either you or the Company may
terminate employment at any time, with or without cause. In addition, by signing
this letter, you acknowledge that this letter sets forth the entire agreement
between you and the Company regarding your employment with the Company, and
fully supersedes any prior agreements or understandings, whether written or
oral.




--------------------------------------------------------------------------------

Jamere Jackson
Page 5 of 5






Jamere, we are pleased you are considering joining Hertz and look forward to the
opportunity to work with you.


Very truly yours,


/s/ Murali Kuppuswamy
Murali Kuppuswamy
Executive Vice President and Chief Human Resources Officer




ACCEPTANCE


I, Jamere Jackson, as of the date first written above, have read and understand,
and, having had the opportunity to obtain independent legal advice, hereby
voluntarily accept and agree to, the terms and conditions of employment as
outlined in this letter and I agree to do all things and to execute all
documents necessary to give effect to the terms and conditions of employment as
outlined in this letter, including but not limited to my execution of the
Employee Confidentiality & Non-Competition Agreement.




/s/ Jamere Jackson August 15, 2018
Signature        


cc: Kathryn Marinello


